DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on July 2, 2021 has been received and fully considered.  
Previous claim rejection made under 35 U.S.C. 101 as indicated in the previous Office action dated March 2, 2021 is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 112 (b) is withdrawn in view of further consideration. 
Previous claim rejection made under 35 U.S.C. 103 over Dinnes (US 20140245968 A1) is withdrawn in view of declaration filed under 37 CFR 1.132. 
Previous claim rejection made under 35 U.S.C. 103 over Dinnes in view of Kusakari (JP 58110502 A) and Levine (“Whole herb vs. herbal extract: Which is better?”, vitalplan.com, March  2, 2018), is maintained for reasons of record.  
Previous claim rejection made under 35 U.S.C. 103 over Dinnes, Kusakari and Levine in view of Amy (“Natural cat repellent: a natural way to keep away stray cats”, www.greengardenista.com, July 28, 2008) is maintained for reasons of record. It is noted that the citation of the Kusakari reference was inadvertently repeated in the previous Office; correction is made in the present Office action.   
It is noted that applicant’s response to the pending §103 rejections were not separately presented in the response.  However, since applicant’s reply included a declaration filed under 37 CFR 1.132 to overcome the § 103 rejection and response to all other rejections and, it is viewed that applicant made a bona fide attempt to advance the application to final action.  In this Office action, examiner fully considered and treated the declaration and declarant/inventor’s arguments as the response to the 103 rejection.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to isolated natural products without significantly more.   

Claims 1 and 3 are directed to judicial exception without being markedly different:
Claims 1 and 3 recite a composition comprising a mixture of extracted rosemary oil and extracted rosemary solids wherein said extracted rosemary solids and extracted rosemary oil obtained by supercritical carbon dioxide extraction.  The phrase “animal deterrent” refers to the use of the composition.  Since rosemary plant inherently contain rosemary oil and rosemary solids, and these extracts inherently contain the natural components found in natural rosemary plant, the “composition” as recited is the same “animal deterrent composition.”  
A claimed product is directed to a ‘natural phenomenon’ if the product of the claim is not ‘markedly different’ from its closest-occurring natural counterpart.  While each of the extracted rosemary oil and extracted solid is a processed product, separating a natural product from its surrounding biological matter does not, in itself, create a patent-eligible product.  Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013)(claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). See MPEP 2106.04 (b).   
Product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant).  Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.
In this case, the claimed composition in claims 1 and 3 is a ‘mixture’ of an isolated oil and solid from rosemary plants. Here, there is no evidence that the oil extract and solid, either by itself or in combination, have any different properties than the properties inherently manifested from the natural rosemary plant itself.  The isolated rosemary oil or the mixture with isolated solid do not show a markedly different structure or function.
In order to be “markedly different”, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart.  See Myriad, 569 US at 580, 106 USPQ2d at 1974-75.   Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.  Unlike in the Chakrabarty bacterium which has a markedly different structure and function to degrade certain hydrocarbon, in this case, the herbal extract in oil or solid form, or the mixture thereof, has the same components and function found in rosemary plant which naturally emits the animal repelling aroma.  Such is the inherent, naturally occurring characteristic present in rosemary.  Thus the claimed composition in claims 1 and 3 are not ‘markedly different’ from the natural counterpart.  

Claims 1 and 3 do not recite additional elements that integrate the judicial exceptions into a practical application: 
Regarding claim 1, the additional elements that integrate the claimed composition into a practical application is mixing the rosemary oil extract and the solid extract into a single mixture.  There is no showing that the mixture of the oil and solid extracts of rosemary shows an improvement, application for a particular treatment, or an effect a transformation or reduction to a different state or thing.  In this case, the oil and solid extracts are isolated from the natural counterpart, and then combined, but such mixture does not have a different function or use other than imparting the natural rosemary aroma.   Therefore is no transformation that provides significantly more than the judicial exception.  
Regarding claim 3, merely placing the extract mixture in a sachet does not add a practical application that shows an improvement, application for a particular treatment or results in a transformation to a different state or thing that provides significantly more than the judicial exception.  

				Response to Arguments  
Applicant's arguments filed on July 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the removal of a substantial portion of molecules with antioxidant properties by way of supercritical carbon dioxide extraction provides a marked differences to the chemical composition.  However, according to Nguyen (US 5017397), the separated antioxidant molecules of rosemary are known to have no flavor, odor or color.  Example 3 in the Nguyen reference teaches that the supercritical carbon dioxide extraction method separates the aromatic essential oil and the natural antioxidant extracts.  Both of the isolated aromatic materials and antioxidant extracts are natural and inherent materials of the product of nature.  The aromatic essential oil of rosemary does not transform into a more effective deterrent material than the natural counterpart; the aromatic materials are merely in a separated form from the non-aromatic materials from the same rosemary plant by a conventional extraction method.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dinnes (US 20140245968 A1, published on September 4, 2014) in view of Kusakari (JP 58110502 A, published July 1, 1983) and Levine (“Whole herb vs. herbal extract: Which is better?”, vitalplan.com, March  2, 2018). 
Dinnes teaches a mixture of herbs comprising rosemary useful as cat-repellent.  The herbal mixture is placed in a sachet which is permeable to the herbal odors. See abstract.  The reference further teaches that rosemary may be incorporated into the composition “either as a dried herb or in oil form, specifically as an essential oil.  In advantageous embodiments, the rosemary is used as a dried herb, particularly a coarsely-grained dried herb.”  See [0012].  The reference teaches that a-pinene, borneol, b-pinene, camphor, bornyl acetate, camphene, 1,8-cineole and limonene may be responsible for rosemary’s contribution to the cat-repellent composition.  See Id. 
The reference teaches, “the essential oils of one or more of rosemary, peppermint, thyme and clove, particularly one or more essential(s), either alone or applied to a substrate such as paper, may be used in lieu of or in addition to the dried herb.”  See [0027].
Although Dinnes fails to disclose extracted rosemary solids, the extracted solids are present in the herb itself.  Thus the combination of the dried herb and the essential oil added thereto is not patentably distinct from the claimed composition of 1.   Dinnes further teaches that prior art composition can be placed in a sachet.  See [0010]. See instant claim 3. 
Alternatively, although Dinnes fails to specifically disclose solid extracted from rosemary, the reference teaches using the extracted rosemary solids to make an animal repellent composition is well known.  For example, Kusakari teaches a mosquito-repellent incense comprising the solid residue powder obtained after extraction of rosemary. The reference further teaches that the incense can be further blended with other active ingredients such as perfume, etc.  
Levine also teaches that dried powdered extracts are “in the most potent herbal preparation” and easy to handle and transport, whereas the quality and potency of whole herbs are difficult to judge.  See Dried powdered extracts, The Pros; Whole Herbs, The Cons. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application, to modify the teachings of Dinnes and used dried powdered extract of rosemary in place of the dried herb as motivated by Levine and Kusakari.  The skilled artisan would have been motivated to do so, as Levine suggests that the extract form of the herb is more potent than the plant form, and the potency and the quality are more predictable.  Since Kusakari teaches that extracted powder from rosemary has been used as an animal repellent, and Dinnes teaches how to make sachets comprising solid products, the skilled artisan would have had a reasonable expectation of successfully producing an enhanced animal deterrent with strengthened potency by combining the teachings of the art.  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dinnes, Kusakari and Levine in view of Amy (“Natural cat repellent: a natural way to keep away stray cats”, www.greengardenista.com, July 28, 2008, cited in IDS).
Dinnes, Kusakari and Levine fail to teach or suggest the weight ratio of the solid extract and the oil extract as defined in the present claims. 
Amy teaches that placing rosemary plants in the area to keep away and protect from cats.  The reference also suggests placing a cotton ball soaked with rosemary essential oil or dabbing hard surfaces with the oil for “problem areas, or for repeat offenders”.  See How to make it work for you. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Given the teachings of adding rosemary oil to dried solid source of the herb in Dinnes, it would have been obvious to one ordinary skill in the art in before the time of filing of the present application to find suitable amounts of the components to make an optimal product.  In view of the teachings in Amy to use rosemary essential oil in an amount to enhance and strengthen the repellent effects but not to stain the surroundings (e.g., sachet), discovery of the optimal amount of the rosemary oil by routine experimentations would have taken no more than ordinary skill in the art. 
Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on July 2, 2021 has been fully considered but does not place the application in allowable condition. 
Declarant/inventor shows evaluated animal interest in different indoor/outdoor areas treated with 80 ml of fresh rosemary, dried rosemary or applicant’s invention made with extracted rosemary oil:extracted rosemary solids in about 0.6:8 ratio. Figures 1-3 shows graphs showing the deterrence effects against day of testing.  Declarant asserts that the invention produced greater and longer deterrent effect than fresh or dried rosemary.  
However, as suggested by Levine, active compounds from plants are more concentrated and or predictably more potent in the form of an extract than in the natural plant.  Since Dinne teaches that the animal repellency property of rosemay is due to its odor-emitting components, it is obvious that extracts having strong scents are used for the purpose of making animal repellents.  Examiner views that one of ordinary skill in the art would have expected that using the rosemary extracts having more concentrated odorous components would have resulted in more potent efficacy.  As indicated in the rejection, using rosemary plants, extracts and oil for such purposes is well known, and conducting routine experimentations to optimize which combination of the source of the scents would have taken no more than ordinary skill in the art.  For these reasons, the obviousness rejections are maintained.  


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9414603 B2 teaches combination animal repellents comprising extracted rosemary oil.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617